Citation Nr: 0202523	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  00-07 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to the assignment of an increased (compensable) 
rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1969 to August 
1973.

Service connection was granted for the veteran's bilateral 
hearing loss by a January 2000 decision of the Board of 
Veterans' Appeals (Board).

This matter is before the Board from a January 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, which effectuated the 
Board's grant of service connection, and assigned a 
noncompensable (zero percent) rating, effective March 27, 
1996.

The veteran provided testimony at a personal hearing before 
the undersigned Board Member in July 2001, a transcript of 
which is of record.  

As an additional matter, the Board notes that review of the 
record does not reveal that the RO expressly considered the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  This regulation provides that to accord justice 
in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  In the 
instant case, the veteran testified at his personal hearing 
that, prior to his retirement, his hearing loss made it 
difficult for him to communicate with patients in his 
capacity as a physician's assistant.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  As the RO has not addressed this matter, it is 
referred to the RO for appropriate action.
FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  VA audiological evaluations conducted in May 1996 and 
June 1999 revealed Level I hearing for both ears.

3.  The most recent VA audiological evaluation conducted in 
July 2001 revealed Level II hearing for both ears.


CONCLUSION OF LAW

The criteria for the assignment of a compensable evaluation 
for bilateral hearing loss on a schedular basis are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85, 4.86, Diagnostic 
Code 6100 (2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the RO accorded the veteran several 
examinations in relation to this claim, and advised the 
veteran of the evidence necessary to substantiate his claim, 
including the applicable criteria for a higher disability 
rating.  Further, the veteran has not identified any 
pertinent evidence that is not of record.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled regarding the veteran's claim 
for a compensable rating for his hearing loss on a schedular 
basis, to include the revised regulatory provisions of 
38 C.F.R. § 3.159, and that no additional assistance to the 
veteran is required based on the facts of the instant case.

As an additional matter, the Board notes that following the 
veteran's July 2001 personal hearing, he submitted a VA 
audiological evaluation that had been conducted earlier that 
same month.  No Supplemental Statement of the Case appears to 
have been issued which considered this evidence.  However, 
the veteran provided testimony about this evaluation at the 
personal hearing, and indicated that he wanted to waive 
initial consideration of this evidence by the RO in accord 
with 38 C.F.R. § 20.1304(c).  (Transcript pp. 2, 4, 6, 9).  
Moreover, for the reasons stated below, this additional 
evidence does not alter the ultimate disposition of the 
veteran's claim.  Accordingly, the veteran will not be 
prejudiced by the Board's decision to proceed with appellate 
review of the instant case.  Bernard v. Brown, 4 Vet. App. 
384 (1993).


Background.  The veteran's service medical records reflect 
that audiological testing done in conjunction with an October 
1969 service examination revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
10
[not 
given]
10
LEFT
5
5
10
[not 
given]
10

On his July 1973 release from active duty examination, 
audiological evaluation revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



250
500
1000
2000
4000
6000
RIGHT
10
15
5
10
10
5
LEFT
15
10
5
15
0
10

In March 1996, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed 
entitlement to service connection for hearing loss and 
tinnitus.

In support of his claim the veteran submitted a January 1977 
audiogram from the U.S. Penitentiary Hospital, and a private 
audiologist evaluation report conducted in December 1993.

The January 1977 audiogram appears to reveal pure tone 
thresholds, in decibels, as follows:




HERTZ



250
500
1000
2000
4000
6000
RIGHT
15
25
20
25
35
45
LEFT
15
20
25
30
35
60

The December 1993 private audiologist records noted that the 
veteran had been aware of hearing loss for a number of years.  
The audiogram itself appears to reveal pure tone thresholds, 
in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
20
20
35
35
55
60
LEFT
20
35
45
50
55
50

The veteran underwent a VA audiological evaluation in May 
1996.  At this examination, the veteran reported decreased 
hearing since the mid-1970s.  He also reported a history of 
noise exposure during his military service, including 
helicopters, firing of guns, and loud noises from the engine 
room aboard a ship.  The audiological evaluation, itself, 
revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
Average
RIGHT
25
20
30
40
55
36
LEFT
25
30
40
45
55
43

Speech recognition scores were 92 percent for both ears.

At a January 1997 personal hearing conducted before personnel 
at the RO, the veteran testified that he first noticed 
decreased hearing acuity 2 to 4 years after service.  He 
testified that he had noise exposure during service from the 
engine room and weapons fire.  Further, he indicated that he 
worked as a medical corpsman, approximately 2 to 3 decks 
above the engine room.  He also indicated that he was 
stationed at a shipyard, and the ship remained under 
construction for several weeks while he was aboard it.  The 
veteran noted that, since service, he had worked as a 
physician's assistant with no noise exposure. 

The veteran underwent a new VA audiological evaluation in 
June 1999, in accord with a July 1998 Board remand.  At this 
examination, the examiner noted that he had reviewed the 
veteran's medical records, and summarized the contents 
thereof.  The audiological evaluation, itself, revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
15
15
25
40
55
34
LEFT
20
25
40
45
50
40

Speech recognition scores were 96 percent for both ears.  
Diagnosis was mild to moderate high frequency sensorineural 
hearing loss for both ears.  Further, the examiner commented 
that he could not conclusively say that this hearing loss was 
caused during the veteran's military experience.  However, 
the examiner opined that it was at least as likely as not 
that any current hearing loss disability and/or tinnitus was 
related to any disease or injury including noise exposure 
from engine rooms, weapon fire, and ship construction.

Service connection was ultimately granted for the veteran's 
bilateral hearing loss and tinnitus by a January 2000 rating 
decision.  Later that same month, the RO issued a rating 
decision which effectuated the Board's decision, and assigned 
a noncompensable rating for the veteran's hearing loss.  A 10 
percent rating was assigned for the veteran's tinnitus.  Both 
of these ratings were effective March 27, 1996.

The veteran appealed the January 2000 rating decision to the 
Board to the extent that it assigned a noncompensable rating 
for his hearing loss.

At the July 2001 personal hearing, it was contended that the 
veteran had tremendous difficulty with his hearing, and that 
his hearing loss had been getting progressively worse since 
active service.  The veteran noted that he had had a new VA 
audiological evaluation earlier that same month.  He also 
provided a history of his hearing problems, including the 
fact that he was first diagnosed with hearing loss on an 
audiological evaluation in 1976 while he was working at the 
U.S. Penitentiary.  Further, he contended that the June 1999 
VA audiological evaluation was inadequate, in part, due to 
the fact that the results indicated that his hearing had 
slightly improved, which he knew was not the case.  Further, 
he indicated that the most recent VA audiological evaluation 
conducted in July 2001 reflected that his hearing loss had 
increased in severity, particularly in regard to the speech 
recognition scores.  Also, the examiner who conducted the 
recent evaluation informed him that his hearing was worse, 
and that he should return within a specified period to be 
fitted with a new hearing aide that would better help his 
hearing and tinnitus.  The veteran stated that this recent 
audiological evaluation was the only pertinent evidence not 
on file at that time.  When asked about work impairment, the 
veteran testified that he had recently retired as a 
physician's assistant.  However, he indicated that prior to 
his retirement he had difficulty communicating with patients, 
and indicated that it was due to his hearing loss and 
tinnitus.  The veteran also indicated that he did not 
understand how he could have a compensable rating for his 
tinnitus and not his hearing loss.  

The veteran's July 2001 VA audiological evaluation was 
subsequently added to the file, which revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
30
30
50
55
65
50
LEFT
25
40
55
55
65
53.75

Speech recognition scores were 86 percent for the right ear, 
and 88 percent for the left ear.  Diagnosis was mild to 
severe sensorineural hearing loss for the right ear from 500 
to 8000 Hertz, and mild to severe sensorineural hearing loss 
for the left ear from 1000 to 8000 Hertz.  


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The veteran's hearing loss disability is rated in accordance 
with the provisions found at 38 C.F.R. §§ 4.85-4.87.  Current 
VA rating criteria for the evaluation of hearing loss 
disability provide ratings from zero (noncompensable) to 100 
percent, based on the results of controlled speech 
discrimination tests together with the results of pure tone 
audiometry tests which average pure tone thresholds at 1000, 
2000, 3000, and 4000 Hertz.  38 C.F.R. §§ 4.85-4.87; 
Diagnostic Codes 6100 to 6110.  The evaluation of hearing 
impairment applies a rather structured formula which is 
essentially a mechanical application of the rating schedule 
to numeric designations after audiology evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  Further, when the average puretone threshold 
is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 
Hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).


Analysis.  In the instant case, the medical evidence does not 
show that the veteran meets or nearly approximates the 
criteria for a compensable rating for his bilateral hearing 
loss.

As an initial matter, the Board notes that neither the May 
1996, June 1999, or July 2001 VA audiological evaluation 
shows that the four specified frequencies are all 55 decibels 
or more.  Further, none of these audiological evaluations 
shows that the average puretone threshold is 30 decibels at 
1000 Hertz, and 70 decibels or more at 2000 Hertz.  Thus, the 
provisions of 38 C.F.R. § 4.86 are not applicable in the 
instant case. 

Using Table VI for evaluation of auditory acuity impairment 
at 38 C.F.R. 
§ 4.85, the Board notes that the results of both the May 1996 
and June 1999 VA audiological evaluations represent Level I 
hearing for both ears.  The most recent VA audiological 
evaluation conducted in July 2001 does indicate that the 
veteran's hearing loss has increased in severity, in that the 
results represent Level II hearing for both ears under Table 
VI.  However, the results of all of these audiological 
evaluations warrant a zero percent evaluation under Table 
VII.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
the schedular criteria for a compensable rating for his 
bilateral hearing loss.  As such, the Board concludes that 
the preponderance of the evidence is against the claim, and 
it must be denied.  Since the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. 
Cir. 2001).  In making this determination, the Board does not 
dispute the veteran's contention that he has difficulty 
because of his hearing loss.  However, the simple fact is 
that none of the audiological evaluations conducted during 
the effective date period shows that he satisfies the 
schedular criteria for a compensable rating under VA 
regulations.

The Board further notes that in making the above 
determination it has taken into consideration the 
applicability of "staged ratings," pursuant to Fenderson, 
supra.  However, the record does not contain any competent 
medical evidence showing any distinctive periods for which 
the severity of the veteran's hearing loss met or nearly 
approximated the schedular criteria necessary for a 
compensable rating.


ORDER

Entitlement to the assignment of an increased (compensable) 
rating for bilateral hearing loss on a schedular basis is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

